Case 1:16-cr-00515-NGG-LB Document 105 Filed 10/02/20 Page 1 of 3 PageID #: 6289


                                                                                     Wilson Sonsini Goodrich & Rosati
                                                                                     Professional Corporation
                                                                                     1301 Avenue of the Americas
                                                                                     40th Floor
                                                                                     New York, New York 10019-6022
                                                                                     O: 212.999.5800
                                                                                     F: 212.999.5899



                                                 October 2, 2020

 VIA CM/ECF

 The Honorable Nicholas G. Garaufis
 Senior United States District Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:      United States v. OZ Africa Management GP, LLC, No. 1:16-cr-00515-NGG

 Dear Judge Garaufis:

        This letter is respectfully submitted on behalf of all the parties to this matter: the victims
 represented by this law firm (the “Identified Victims”), the defendant OZ Africa Management
 GP, LLC (“OZ Africa” or “Defendant”), and the Government (together, the “Parties”), to
 respond to the Court’s Order that by October 2, 2020, the Parties provide the Court with an
 update and the identification of next steps to bring this matter to sentencing.

          By way of update, since the Notice Letters were sent out, the Government has received a
 total of 120 previously unidentified restitution claims totaling approximately 294,500 shares of
 Africo stock, which represents approximately $1,652,000 in restitution. The number of new
 claims submitted over the past week has dwindled and, accordingly, the Government has advised
 that it believes ending the claim period is now appropriate. To the extent the Government
 receives new claims between today and sentencing, it will evaluate those claims and add them as
 appropriate.

         The Government has further advised that it is still performing diligence with respect to
 about 4 or 5 victim claims, primarily over the number of shares. It will endeavor to have those
 issues resolved in the next week. The number of shares at issue with these former shareholders
 is not material to the overall restitution amount, but all the Parties prefer to have those issues
 resolved in advance of sentencing so that a final restitution award can be entered by the Court at
 that time.

         The Government has received two claims for Africo options in response to the Notice
 Letters: one from a former board member of an affiliate of Africo, and the other from a former
 employee of Africo. The former board member held 18,497 unexpired options at the relevant
 time period at a strike price of Canadian $3.29 (approximately US$3.26 at the time). This
 computes to a loss amount of $61,225.07. The former employee held 8,324 unexpired options at



     AUSTIN   BEIJING     BOSTON   BRUSSELS     HONG KONG    LOS ANGELES   LONDON    NEW YORK      PALO ALTO
              SAN DIEGO    SAN FRANCISCO      SEATTLE   SHANGHAI   WASHINGTON, DC   WILMINGTON, DE
Case 1:16-cr-00515-NGG-LB Document 105 Filed 10/02/20 Page 2 of 3 PageID #: 6290




 The Honorable Nicholas G. Garaufis
 October 2, 2020
 Page 2

 the relevant time at a strike price of $4.13 and an additional 4,624 options with a strike price of
 $3.37, which computes to a loss amount of $35,444.80.1

         The Government has also been provided with detailed information for the holdings of the
 Identified Victims represented by Wilson Sonsini. The Government is in the process of
 reviewing that data and expects to have completed its review within the next week.

          Finally, as the Court was previously advised, there is a dispute between a claimant who
 has recently come forward and two claimants in the group represented by Wilson Sonsini with
 respect to a specific claim that is currently included in the group covered by the Settlement
 Agreement entered into between Defendant and the Identified Victims. The parties to that
 dispute have agreed that they prefer for this issue not to delay sentencing, the Court’s Order of
 restitution, or the consummation of the Settlement Agreement. Accordingly, and with the
 consent of the Government and the Defendant, those claimants are working towards an
 agreement that would allow the Court to Order restitution on this claim, with the proceeds then
 being placed in a trust account at Wilson Sonsini, and those parties then arbitrating or
 consensually resolving the dispute between them.

        Based on the above, the Government expects to have compiled a final list of victims by
 Tuesday, October 6, 2020. As previously noted, the Government will then give counsel to the
 Defendant, counsel to the Identified Victims and the newly identified victims an opportunity to
 comment on that list. Thereafter, it is the expectation of all the Parties that no later than October
 12, 2020, the Government will submit the final victim list to the Court, along with the
 corresponding amount of restitution being jointly recommended to the Court by the Government,
 the Defendant and the victims.

          As for the Settlement Agreement entered into between Defendant and the Identified
 Victims, based on the claims of new victims to date, all the Parties anticipate that the final
 restitution award that the Parties will jointly recommend to the Court will be below the
 $141,000,000 threshold in the Settlement Agreement ($136,000,000 to the Identified Victims
 plus the additional claims discussed above), thereby allowing the Settlement Agreement to
 become operative.

         Based on the above, the Parties jointly request that the Court schedule sentencing in this
 matter for Wednesday, October 14, 2020, or as soon thereafter as the Court is available. As the

 1
     Defendant has agreed to make these payments to these option holders for the sake of finality
     and to consummate the settlement the Parties have proposed to the Court, but has noted that
     it is not taking a position on the appropriateness of the payment or the methodology used to
     calculate that payment.
Case 1:16-cr-00515-NGG-LB Document 105 Filed 10/02/20 Page 3 of 3 PageID #: 6291




 The Honorable Nicholas G. Garaufis
 October 2, 2020
 Page 3

 Court was previously advised, the Parties all consent to having the sentencing proceed via
 videoconference.

        The Parties remain available to answer any questions the Court may have with respect to
 the above.


                                             Respectfully submitted,

                                             WILSON SONSINI GOODRICH & ROSATI
                                             Professional Corporation

                                             s/ Morris J. Fodeman
                                             Morris J. Fodeman
                                             Michael S. Sommer
                                             Kate T. McCarthy
                                             1301 Avenue of the Americas, 40th Floor
                                             New York, New York 10019
                                             Telephone: (212)-999-5800
                                             Facsimile: (212) 999-5899
                                             mfodeman@wsgr.com
                                             msommer@wsgr.com
                                             kmccarthy@wsgr.com

                                             Counsel for the Identified Victims


 cc:    All Counsel of Record (via CM/ECF)
